Citation Nr: 0739692	
Decision Date: 12/17/07    Archive Date: 12/26/07

DOCKET NO.  04-06229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased rating for a skin disability, 
currently evaluated as 60 percent disabling.


ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1970 to April 
1975, including service in the Republic of Vietnam.  This 
matter comes before the Board of Veterans' Appeals (Board) on 
appeal from February and October 2003 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (RO) in Philadelphia, Pennsylvania. 

In the February 2003 rating decision, the RO denied the 
veteran's claim of entitlement to an increased rating for his 
service-connected skin disability, then evaluated as 10 
percent disabling.  In the October 2003 rating decision, 
however, the RO determined that its February 2003 rating 
action was clearly and unmistakably erroneous in not 
increasing the evaluation of the veteran's skin disability to 
60 percent, and assigned that rating, effective October 30, 
2002.  The veteran perfected a timely appeal of these 
determinations to the Board, arguing both that his skin 
disability warranted an evaluation in excess of 60 percent, 
and to an effective date prior to October 30, 2002, for that 
evaluation.

The Board remanded the issue of entitlement to an increased 
rating for a skin disability, currently evaluated as 60 
percent disabling back to the RO in July 2005 for more 
development.  The issue of entitlement to an earlier 
effective date for a 60 percent evaluation for a skin 
disability was denied in a July 2005 Board decision.  
Although the veteran expressed a disagreement as to the 
Board's denial of an earlier effective date for his skin 
disability in a November 2006 lay statement, the veteran did 
not timely file an appeal to the United States Court of 
Appeals for Veterans Claims.  Therefore, the July 2005 Board 
decision is final as to the effective date issue under 38 
U.S.C.A. § 7104(b).


FINDING OF FACT

The skin disability is not productive of a scar of 13 or more 
cm in length; a scar of 0.6 cm wide at the widest part; a 
scar adherent to underlying tissue; skin hypo- or hyper-
pigmented in an area exceeding 39 sq. cm; abnormal skin 
texture in an area exceeding 39 sq. cm; underlying soft 
tissue missing in an area exceeding 39 sq. cm; and skin 
indurated and inflexible in an area exceeding 39 sq. cm; or 
productive of visible or palpable tissue loss and either 
gross distortion or asymmetry of one feature or a paired set 
of features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips); nor is the disability treated 
with constant or near constant systemic therapy.


CONCLUSION OF LAW

The criteria for an increased rating for a skin disability in 
excess of 60 percent have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.159, 4.1, 4.7, 4.71(a), including Diagnostic Codes 7800, 
7806, 7817 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126; 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a).  

A proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. 
§ 5103(a); C.F.R. § 3.159(b)(1).  Any error in VCAA 
notification should be presumed prejudicial, and VA has the 
burden of rebutting this presumption.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).

In Mayfield v. Nicholson, 07-7130 (Fed. Cir. Sept. 17, 2007), 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit) reaffirmed principles set forth in earlier 
Federal Circuit and United States Court of Appeals for 
Veterans Claims (Court) cases in regard to the necessity of 
both a specific VCAA notification letter and an adjudication 
of the claim at issue following that letter.  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006).  

The Mayfield line of decisions reflect that a comprehensive 
VCAA letter, as opposed to a patchwork of other post-
decisional documents (e.g., Statements or Supplemental 
Statements of the Case), is required to meet VA's 
notification requirements.  At the same time, VCAA 
notification does not require an analysis of the evidence 
already contained in the record and any inadequacies of such 
evidence, as that would constitute a preadjudication 
inconsistent with applicable law.  The VCAA letter should be 
sent prior to the appealed rating decision or, if sent after 
the rating decision, before a readjudication of the appeal.  
A Supplemental Statement of the Case, when issued following a 
VCAA notification letter, satisfies the due process and 
notification requirements for an adjudicative decision for 
these purposes.

In the present case, the veteran was issued a VCAA letter 
meeting the specific requirements of C.F.R. § 3.159(b)(1) in 
December 2002.  As this letter was issued prior to the 
appealed rating decision, this case raises no procedural 
concerns in view of the Mayfield line of decisions.  
Moreover, a further VCAA letter was also issued in August 
2005.

The Board is also aware of the considerations of the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
regarding the need for notification that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  

In the present case, the veteran was notified in a February 
2003 rating decision that a 60 percent evaluation had been 
assigned as of October 30, 2002.  An explanation for this 
determination was provided in that decision.  The Board finds 
that this action effectively satisfies VA's requirements in 
view of Dingess.

As to VA's duty to assist the veteran with the obtaining of 
evidence necessary to substantiate a claim, under 38 U.S.C.A. 
§ 5103A, in this case VA has obtained records of treatment 
reported by the veteran, and there is no indication from the 
claims file of additional medical treatment for which VA has 
not obtained, or made sufficient efforts to obtain, 
corresponding records.  

The Board also notes that the veteran has been afforded a 
comprehensive VA examination in conjunction with this appeal, 
addressing the disorder at issue.

In summary, all relevant facts have been properly developed 
in regard to the veteran's claim, and no further assistance 
is required in order to comply with VA's statutory duty to 
assist with the development of facts pertinent to the claim.  
See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of this appeal in this Board 
decision.  Rather, remanding this case for further VCAA 
development would be an essentially redundant exercise and 
would result only in additional delay with no benefit to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 
see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

II.  Skin Disability

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue as here, it is the present level of disability that is 
of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

The RO has evaluated the veteran's service-connected skin 
disability at the 60 percent rate under 38 C.F.R. § 4.124 a, 
Diagnostic Code 7806.  This evaluation was effectuated as of 
October 30, 2002.  A 60 percent rating is the maximum rating 
under this diagnostic code.  Therefore, the Board will 
consider other diagnostic codes that provide for a skin 
disability rating in excess of 60 percent.  

Under Diagnostic Code 7800, effective from August 30, 2002, 
eight "characteristics of disfigurement" are set forth for 
evaluation purposes.  These include: (1) a scar of five or 
more inches (13 or more cm) in length; (2) a scar of at least 
one-quarter inch (0.6 cm) wide at the widest part; (3) 
surface contour of the scar elevated or depressed on 
palpation; (4) scar adherent to underlying tissue; (5) skin 
hypo- or hyper-pigmented in an area exceeding six square 
inches (39 sq. cm); (6) skin texture abnormal (irregular, 
atrophic, shiny, scaly, etc.) in an area exceeding six square 
inches (39 sq. cm); (7) underlying soft tissue missing in an 
area exceeding six square inches (39 sq. cm); and (8) skin 
indurated and inflexible in an area exceeding six square 
inches (39 sq. cm).

An 80 percent evaluation is warranted in cases of visible or 
palpable tissue loss and either gross distortion or asymmetry 
of three or more features or paired sets of features (nose, 
chin, forehead, eyes (including eyelids), ears (auricles), 
cheeks, lips), or with six or more characteristics of 
disfigurement.  An 80 percent rating is the maximum rating 
under this diagnostic code. 

The Board must emphasize that the criteria of Diagnostic Code 
7800 concern only the exposed areas of the head, face, or 
neck.  Disability findings from other anatomical areas will 
not warrant a higher evaluation under this section.

Diagnostic Code 7817, effective on August 30, 2002, concerns 
exfoliative dermatitis (erythroderma).  A 60 percent rating 
is assigned where there is generalized involvement of the 
skin without systemic manifestations, and; constant or near- 
constant systemic therapy such as therapeutic doses of 
corticosteroids, immunosuppressive retinoids, PUVA (psoralen 
with long-waive ultraviolet-A light) or UVB (ultraviolet-B 
light) treatments, or electron beam therapy required during 
the past 12-month period.

Correspondingly, a 100 percent rating is assigned with 
evidence of generalized involvement of the skin, plus 
systemic manifestations (such as fever, weight loss, and 
hypoproteinemia), and; constant or near-constant systemic 
therapy such as therapeutic doses of corticosteroids, 
immunosuppressive retinoids, PUVA (psoralen with long-wave 
ultraviolet-A light) or UVB (ultraviolet-B light) treatment, 
or electron beam therapy is required during the past 12-month 
period.

In the December 2002 VA examination, the veteran reported 
that he broke out with a vesicular rash twice yearly since 
1968.  He stated that the symptoms included pain, pruritis, 
and erythema.  The examination revealed that the veteran had 
large areas of erythematous, bilateral vesicular lesions on 
his buttocks (about 7 cm x 8 cm).  He also had small areas on 
his back and upper extremities, as well as his legs.  He had 
ulceration and crusting in these areas with erythema and 
pruritis.  The examiner noted that there were no known 
associated systemic or nervous manifestations.  The 
examiner's diagnosis was vesicular erythematous rash.

During the March 2006 VA examination, the veteran reported 
symptoms of itching, burning, and breaking out.  He stated 
that he has not had corticosteroid, immunosuppressant 
therapy, or light therapy, for his condition.  The examiner 
noted that the symptoms only related to the skin without 
systemic problems such as fever or weight change.  The 
examination revealed 0.5 cm to 1.0 cm papules and erosions 
scattered over his torso and proximal extremities.  There 
were also skin lesions on his scalp.  The examiner noted that 
the veteran had no active skin pathology on his face or neck, 
but had hypopigmented, 0.5 to 1.0 cm macules, on his torso 
and extremities.  There was no active evidence of acne, 
chloracne, or eczema upon examination.  The examiner 
diagnosed prurigo/neurodermatitis.

In a September 2006 compensation and pension addendum to the 
March 2006 VA examination, the veteran reported that the 
lesions were pruritic and painful.  The examiner noted that 
the veteran had multiple excoriated papules and greater than 
100 scars effecting his arms, legs, buttocks, and trunk.  The 
lesions covered about 50 percent of his body surface area 
(not on face).  The examiner prescribed topical and oral 
antibiotics for their anti-inflammatory effect as well as 
topical steroids.

In the instant case, the veteran's scalp lesions do not meet 
the minimum criteria for a rating in excess of 60 percent 
under Diagnostic Code 7800.  Although the veteran has scalp 
lesions, there is no evidence of a scar 13 or more cm in 
length; a scar of 0.6 cm wide at the widest part; a scar 
adherent to underlying tissue; skin hypo- or hyper-pigmented 
in an area exceeding 39 sq. cm; abnormal skin texture in an 
area exceeding 39 sq. cm; underlying soft tissue missing in 
an area exceeding 39 sq. cm; and skin indurated and 
inflexible in an area exceeding 39 sq. cm.  Additionally,  
there is no evidence of visible or palpable tissue loss and 
either gross distortion or asymmetry of one feature or a 
paired set of features (nose, chin, forehead, eyes (including 
eyelids), ears (auricles), cheeks, lips), or with two or 
three "characteristics of disfigurement" as defined under 
VA regulations.  

Additionally, the veteran does not meet the criteria for a 
higher rating under Diagnostic Code 7817.  The December 2002 
VA examination noted that there were no known associated 
systemic or nervous manifestations as a result of the skin 
disability.  Also, the September 2006 VA medical addendum 
revealed that the veteran was only treated with topical 
steroids and topical and oral antibiotics for his skin 
disability.  There was no evidence that his skin disability 
was treated with systemic therapy such as corticosteroid 
therapy or that he suffered from any systemic manifestations 
such as fever, weight loss, and hypoproteinemia.  Therefore, 
the veteran does not meet the criteria for a higher 
evaluation of 100% under Diagnostic Code 7817.

The above decision is based on application of pertinent 
provisions of the VA's Schedule for Rating Disabilities.  
Additionally, the record does not establish that the 
schedular criteria are inadequate to evaluate the disability, 
so as to warrant referral to the RO for consideration of an 
assignment of a higher evaluation on an extra-schedular 
basis.  In this regard, the Board notes that there is no 
showing that the veteran's disability has resulted in marked 
interference with employment (i.e., beyond that contemplated 
in the assigned evaluation) for any period since service 
connection was established, there is no showing that the 
veteran's disability has necessitated frequent periods of 
hospitalization, or that the disability has otherwise 
rendered impractical the application of the regular schedular 
standards.  In the absence of such factors, the Board finds 
that the criteria for submission for assignment of an extra-
schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not 
met.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995). 


ORDER

Entitlement to an increased rating for a skin disability, 
currently evaluated as 60 percent disabling, is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


